[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-10264
                                                               AUGUST 7, 2008
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________                 CLERK

                    D. C. Docket No. 07-00031-CR-CAR-5

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                     versus

DANIEL BORJAS,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (August 7, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     John Phillip Fox, appointed counsel for Daniel Borjas, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

issues of arguable merit, counsel’s motion to withdraw is GRANTED and Borjas’s

conviction and sentence are AFFIRMED.




                                           2